Exhibit 10.1


FOR IMMEDIATE RELEASE


Rockdale Acquires Oil Service Company to Increase Revenue Stream


Houston, Texas, February 8, 2016 (Marketwire) -- Rockdale Resources Corporation
(OTCPK: BBLS), (the "Rockdale" or the “Company”) is pleased to announce the
signing of a Share Exchange Agreement with Askarii Resources, LLC (“Askarii”), a
Houston based Service Company. Rockdale will acquire 100% of the outstanding
common stock of Askarii, in exchange for one million shares of the Company’s
restricted common stock. This transaction has an aggregate value of $50,000 at
current market values.


By acquiring Askarii, the Company plans to diversify its business model, in
order to remain competitive. The oilfield service business will allow greater
access to the supply chain, allowing for enhanced cost controls, as well as the
ability to generate additional revenue by offering other Operators logistic
services and leasing out surplus heavy equipment.


Zel C. Khan, Chief Executive Officer, comments, “With the establishment of a
service company in the Rockdale family, we can dramatically improve our cost
controls at the field level, bringing value to our shareholders. Our goal is to
develop Rockdale into a self-sufficient operator that is profitable during low
oil prices and can take advantage of the windfall in the oil industry. By
investing in technology and creating our own service environment that benefits
from falling equipment prices, we can maintain low operating costs no matter
what the price of oil may be. Our skills allow us to operate complex oil fields
and/or fields with environmental / compliance issues. Having our own service &
supply division will greatly increase our efficiency, lower costs and generate
cashflow from idle assets and project work.”


About Askarii Resources, LLC


Askarii Resources, LLC, is a private Oil and Gas Service Company that was
established in the wake of Hurricane Ike in 2008. Though dormant over the last
few years, the company has significant history with major oil companies,
providing services to both onshore and offshore oil and gas producers. It has
developed a reputation of providing quality work amongst the various regulatory
agencies in the Southwest United States with the primary focus on oil field
remediation and compliance, both onshore and offshore.


About Rockdale Resources Corporation
 
Rockdale Resources Corporation is a domestic oil exploration and production
company.  The Company focuses on redeveloping existing oil fields in established
oil producing regions. The Company uses state of the art technology to maximize
production and to identify areas with the greatest potential. Currently
producing in well-established, oil rich regions in Texas, Oklahoma and New
Mexico. The Company's corporate offices are located in Houston, Texas.
 
 
 

--------------------------------------------------------------------------------

 
 
Forward-looking Statements
 
Certain information in this press release constitutes forward-looking statements
within the meaning of applicable securities laws, including, but not limited to,
statements regarding well production, use of proceeds, future drilling,
operating expenses, and additional funding.  Any statement that does not contain
a historical fact may be deemed to be a forward-looking statement.   In some
cases, you can identify forward-looking statements by terminology such as “may,”
“will,” “should,” “expect,” “plan,” “intend,” “anticipate,” “believe,”
“estimate,” “predict,” “potential,” or “continue,” the negative of such terms,
or other comparable terminology, although not all forward-looking statements
contain such identifying words.
 
Forward-looking statements are subject to a number of assumptions, risks, and
uncertainties, many of which are beyond the Company’s control, which may cause
actual results to differ materially from those implied or expressed by the
forward-looking statements.  Such assumptions, risks, and uncertainties include,
among others, those associated with exploration activities, oil and gas
production, marketing and transportation, costs of operations, loss of markets,
volatility of oil and gas prices, imprecision of reserve and future production
estimates, environmental risks, competition, inability to access sufficient
capital from internal and external sources, general economic conditions,
litigation, and changes in regulation and legislation.  Readers are cautioned
that the foregoing list is not exhaustive.
 
Additional information on these and other factors that could affect Rockdale’s
operations or financial results is available by contacting
Rockdale.  Furthermore, the forward-looking statements contained in this press
release are made as of the date of this press release, and Rockdale does not
undertake any obligation to update publicly or to revise any of the included
forward-looking statements, whether as a result of new information, future
events, or otherwise, except as expressly required by applicable law.
 
Contact: Leo Womack, Rockdale Resources Corporation, 512-537-2257.
 
info@rockdaleresources.com
 
SOURCE Rockdale Resources Corporation
 
Web Site: http://www.rockdaleresources.com
 